Title: To George Washington from Jean-Baptiste de Ternant, 8 March 1791
From: Ternant, Jean-Baptiste, chevalier de
To: Washington, George



Dear General
Paris 8th of March 1791

Permit me to join a few lines to Pages of our friend Mr de la fayette—I think I cannot, under better auspices, express to your Excellency my heart-felt Satisfaction on being appointed Minister plenipy of france near the United States. It was under your comand, I begun my public life and learned to value and defend the cause of liberty: and it will be my constant endeavour in the new Station to which the confidence of the king has called me, to render myself particularly agreable to your Excellency, and by my Steady attention and unremitting zeal in promoting the mutual advantage of france and america, to shew myself Still deserving of your particular approbation and friendship.

Under those feelings I beg your Excellency will now accept my private Salutations, before I offer those of the public man to the President of the united States, which will be I hope towards the latter end of June. With great respect, Beleive me Dear General your Excellency’s most obediant & very humble servant

Ternant

